Hartland Paterson General Counsel, Chief Compliance Officer and Secretary Tel: (514) 734-5779 Fax (514) 340-5530 hartland.paterson@cae.com August 13, 2014 To: Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission Office of the Administrator, New Brunswick Securities Commission of Newfoundland and Labrador Ontario Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Autorité des marches financiers Saskatchewan Securities Commission Re: CAE Inc. Reporting of Voting Results pursuant to section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations (“NI 51-102”) Following the annual meeting of shareholders of CAE Inc. on August 13, 2014 (the “Meeting”), and in accordance with section 11.3 of NI 51-102, we hereby advise you of the following voting results obtained at the Meeting: Item Voted Upon Voting Results 1. Election of Directors · The nominees proposed by management were elected by a majority of shareholders on a ballot. Proxies were received on this matter as indicated in Schedule “A” attached hereto. 2. Appointment of PricewaterhouseCoopers LLP as the Corporation’s auditors · PricewaterhouseCoopers LLP were appointed as the Corporation’s auditors by a majority of shareholders on a show of hands 96.80% of the proxies received on this matter were voted FOR the appointment and 3.20% of the votes were WITHHELD. 3. Advisory (non-binding) resolution on executive compensation · The Resolution was approved by a majority of shareholders on a show of hand. 93.9% voted FOR the resolution and 6.1% of the votes were AGAINST. Sincerely, /s/ Hartland Paterson Hartland Paterson General Counsel, Chief Compliance Officer and Secretary cc: U.S. Securities and Exchange Commission CAE Inc., 8585 Côte-de-Liesse,
